Name: Commission Regulation (EEC) No 3526/81 of 8 December 1981 re-establishing the levying of customs duties on styrene, falling within subheading 29.01 D II and originating in Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 355/36 Official Journal of the European Communities 10. 12. 81 COMMISSION REGULATION (EEC) No 3526/81 of 8 December 1981 re-establishing the levying of customs duties on styrene, falling within subheading 29.01 D II and originating in Argentina, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply that Article 12, the reference base was fixed at 1 127 000 ECU ; whereas, on 3 December 1981 , imports of these products into the Community origi ­ nating in Argentina reached that reference base ; whereas continuance of the preference scheme causes economic difficulties in a region of the Community ; whereas France has requested that the levying of customs duties be reintroduced ; whereas, at the end of the period of 10 days commencing as provided for in paragraph 2 of the abovementioned Article 12, that Member State has confirmed its request ; whereas customs duties in respect of the products in question must therefore be reintroduced against Argentina, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multi ­ annual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ('), and in particular Article 12 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308/80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2), Whereas, in pursuance of Article 1 of Regulation (EEC) No 3322/80, duties on the products listed in Annex B originating in each of the countries or territo ­ ries listed in Annex C shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 12 ; Whereas, as provided for in Article 12, where the increase of preferential imports of those products, orig ­ inating in one or more beneficiary countries, causes, or is likely to cause, economic difficulties in the Community or in a region of the Community, the Commission may, acting on its own initiative, or at the request of a Member State, re-establish the customs duties on imports of the products in ques ­ tion ; Whereas, in the case of styrene falling within subheading 29.01 D II, and according to the calcula ­ tion^) carried out in conformity with the provisions of As from 13 December 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80, shall be re-established on imports into the Community of the following products origi ­ nating in Argentina : CCT heading Description No 29.01 D II Styrene Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 354, 29 . 12. 1980, p . 114. (2) OJ No L 345, 20 . 12. 1980, p . 1 .